Per Curiam:
The note in controversy was under seal. In such case, the .presumption of payment does nob arise until twenty years have elapsed. At least this is the general rule. There are cases which intimate that a presumption of payment may arise in less than twenty years ; that is to say, there may be such circumstances surrounding a case as would justify a jury in finding the fact of payment within the twenty years. Thus, if it be proved that the holder of the note has been constantly pressed for money, while the maker was abundantly able to pay, such fact, with other circumstances, might justify the presumption of payment. The single circumstance that the defendant was able to pay, would not be a fact from which this presumption would arise in less than twenty years. For, if the defendant is able to pay, the plaintiff may be able and willing to wait, and within the twenty years the burden is upon the defendant to prove payment, or such facts or circumstances from which the jury may properly infer payment. An examination of the case shows that the rulings of the learned judge below were quite as favorable to the defendant as he had any right to expect.
Judgment affirmed.